Citation Nr: 1234067	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  07-24 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from October 1962 to October 1965. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2010.  A transcript of the hearing is associated with the claims files.

When the case was most recently before the Board in August 2010, the Board reopened and granted the Veteran's claims for service connection for bilateral hearing loss disability and tinnitus and remanded the issue of entitlement to a TDIU.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.


FINDING OF FACT

The Veteran's service-connected disabilities are not sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and employment background. 






CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The record reflects that the Veteran was provided all required notice in a letter mailed in August 2010.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that all available records pertinent to the Veteran's claim have been obtained and that he has been afforded appropriate VA examinations, to include in response to the Board's remand.  The Board has reviewed the examination reports and finds that they are in compliance with the Board's remand directives.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to the claim.

Accordingly, the Board will address the merits of the claim.

Legal Principles

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2011). 

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides." Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

A claim for a total disability rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. §4.16(a). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

In his claim for a TDIU submitted in March 2007, the Veteran reported that he had a college education, employment experience as a banker, and that he became too disabled to work in September 1994.  He stated that left his job as a banker at that time but did not receive or expect to receive disability retirement benefits.  He also reported that the most income he ever earned in one year was $930,000.00 that he earned in 1983 as a banker, that his highest gross income per month during the period from January 1991 to September 1994 was $28,000.00, and that he missed 30 days of work due to illness during the period from January 1991 to September 1994.   

The Veteran contends that he has been unable to work since September 1994 when he was employed as a mortgage banker/loan originator/branch manager.  He asserts that he had been a mortgage banker for 21 years but the combination of his back disability, aching joints in his knees and hips and hearing loss and tinnitus became so bad that they, "ultimately forced me out of the business."  The Veteran also noted a history of prostate cancer and a heart attack which required triple bypass surgery.  He noted that there was not a single disability that made him unemployable but the combination of all of his disabilities have made him not able to retain employment.

In a June 1997 letter directed to the State of Florida's Department of Labor and Employment Security, a private physician noted that the Veteran had a history of degenerative joint disease, status post surgery for his back.  The Veteran reported that he had been working as a mortgage banker for 22 years but eventually had to learn how to work with hearing aids.  His hearing eventually became so bad that he had to quit working in October 1994.  The diagnoses were severe hearing problems, degenerative joint disease of the back and a history of relatively stable angina.  The physician noted that the Veteran had multiple problems and that it would be difficult for him to work doing his previous job because of the hearing loss as the nature of his job required him to be in close contact with people in terms of communication.  The physician also opined that it would be difficult for him to work in a sit down job or do a lot of manual labor because of his other problems including the hip, back and knee problems.

A September 2008 VA treatment report notes that the Veteran had a history of asthma, degenerative arthritis of the knees, low back back pain, hypertension, prostate cancer, unspecified coronary artery disease and hyperlipidemia.  

The Veteran underwent a VA examination in February 2012.  The examiner provided diagnoses of status post residual right knee joint replacement surgery, status post left knee joint replacement surgery and residuals status post right hip joint replacement surgery.  The examiner opined that the Veteran's service-connected right knee disability, left knee disability and right hip disability alone would not preclude light duty or sedentary employment.  Strenuous physical employment was limited given the Veteran's service-connected right knee, left knee, and right hip disorders and the Veteran had significant limitation with range of motion at the left knee, right knee and right hip joints.  

The Veteran underwent a VA audiological examination in April 2012.  The examiner noted that the Veteran reported that his bilateral hearing loss and tinnitus caused problems anytime he was in a crowd or in an automobile.  He stated that he had not worked in 18 years.  He previously worked as a mortgage banker but stopped working because he could not understand what was being said.  The Veteran reported that he is unable to understand what is said to him unless he the speaker is looking at him.  The examiner opined that the severity of the Veteran's hearing loss would likely cause significant communication difficulty in many listening situations, particularly in the presence of background noise or in meetings.  This difficulty, however, should be partially alleviated with the use of his hearing aids.  The examiner concluded that hearing loss, when considered alone, does not typically render an individual unable to obtain or maintain employment.

In a May 2012 letter, the private physician who treated and replaced the Veteran's knees and right hip opined that he did not think that the Veteran could be gainfully employed in any job that required weight bearing activities for any significant part of the day.  He did think that the Veteran could transfer and move short distances but did not think that he could be gainfully employed with a job that required any extensive weight bearing activities.

In a June 2012 letter, a licensed hearing aid specialist noted that the Veteran would have difficulty with any employment as a result of his hearing impairment. 

Analysis

Service connection is in effect for bilateral hearing loss disability, right hip disability, bilateral knee disability, and tinnitus.  The combined rating for the service-connected disabilities has been 80 percent or higher since February 2006.  Therefore, the Veteran meets the minimum schedular criteria for a TDIU.

To establish entitlement to a TDIU, however, it must also be shown that, due to the service-connected disabilities alone, the Veteran is unable to obtain or maintain any form of substantially gainful employment consistent with the Veteran's education and industrial background.  The preponderance of the evidence is against such a finding. 

The Veteran has asserted that he is unable to work due to his service-connected disabilities.  However, the record reflects that the Veteran has an excellent education and industrial background.  The evidence shows that the Veteran's service-connected hip, knee and hearing loss disabilities would preclude some types of employment, but the preponderance of the evidence establishes that they are not so severe as to preclude all forms of substantially gainful employment consistent with his excellent education and industrial background.

The Board acknowledges the June 1997 letter by a private physician stating that it would be difficult for the Veteran to work doing his previous job because of the hearing loss as the nature of his job required him to be in close contact with people in terms of communication.  The physician also opined that it would be difficult for him to work in a sit down job or do a lot of manual labor because of his other problems including the hip, back and knee problems.

While the physician described difficulty, she did not indicate that the Veteran would be rendered unemployable as a result of his service-connected disabilities.  The physician also attributed the Veteran's difficulty in working manual labor in part to his nonservice-connected back disability.

The May 2012 and June 2012 letters from a private physician and a hearing aid specialist also noted that the Veteran would have difficulty with any employment in any job requiring weight bearing activities for any significant part of the day as well as experiencing difficulty with any job a as a result of his hearing loss.  However, while these opinions noted difficulties because of the Veteran's service-connected disabilities, neither opinion indicates that the service-connected disabilities alone are sufficient to render the Veteran unemployable

Conversely, the February 2012 examiner determined that the Veteran's service-connected disabilities alone would not preclude light duty or sedentary employment while the April 2012 VA audio examiner noted that hearing loss, when considered alone, does not typically render an individual unable to obtain or maintain employment.

The February 2012 and April 2012 VA opinions are considered highly probative as they are definitive, based upon a complete review of the Veteran's entire claims files, and supported by adequate rationale, including consideration of the Veteran's ability to partake in sedentary employment.  

In sum, as a result of his education and industrial background, the Veteran is qualified for sedentary employment and for employment which would not require extensive communication with others.  His service-connected disabilities would preclude many types of employment but they would not preclude all types of substantially gainful employment for which he is qualified by reason of his education and industrial background.  Therefore, his claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to the Veteran's claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


